Citation Nr: 0702248	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility for the receipt of educational assistance 
benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1996 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 determination of the 
Buffalo, New York, Education Center of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
Chapter 30 educational assistance under Title 38 of the 
United States Code.  The veteran appealed that determination 
to the Board for review.  

The veteran is unrepresented in this matter.  


FINDINGS OF FACT

1.  The appellant served on active duty from November 4, 1996 
to September 22, 1998, for a total period of one year, ten 
months, and nine days.  

2.  The service records indicate that the appellant initially 
had a three-year active duty obligation.

3.  The service department classified the veteran's discharge 
as completion of required active service.  

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.





CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code. 38 U.S.C.A. § 3011 (West 2002 & Supp. 
2005); 38 C.F.R. § 21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA also 
requires VA to notify the claimant of any information, to 
include any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  Under the circumstances 
presented in this case, it is not the factual evidence that 
is dispositive of the present appeal, but rather the 
application of the law and regulations to the undisputed 
facts.  In such cases, the Court has held that VCAA is not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) Regarding entitlement to eligibility or receipt of 
educational benefits, under Chapter 30, Title 38, U.S. Code, 
the Court recognizes that neither the duty to assist nor duty 
to notify provisions of VCAA are implicated when the question 
is limited to interpretation and application of a statute.  
As explained below, the appeal is being denied as there is no 
provision of law which allows the benefit for which the 
appellant is seeking.  Therefore, the Board concludes that 
the issue is not subject to the provisions of the VCAA.


II.  Chapter 30 basic eligibility

The legal criteria governing eligibility for Chapter 30 
educational assistance benefits are specifically set forth in 
38 U.S.C.A. § 3011(a)(1) and 38 C.F.R. § 21.7042.  In 
particular, under 38 U.S.C.A. § 3011(a)(1)(A) (West 2002) and 
38 C.F.R. § 21.7042(a)(1), eligibility may be established 
when an individual first entered into active duty as a member 
of the Armed Forces after June 30, 1985.  The individual also 
must demonstrate that he or she served at least three years 
of continuous active duty, or at least two years if the 
individual's obligated period of active duty is less than 
three years. 38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 
21.7042(a)(2). 

The veteran need not have served the requisite amount of time 
pursuant to 38 C.F.R. § 21.7042(a)(2), if an individual was 
discharged or released from active duty for any one of the 
following reasons:

(i) For a service-connected disability, or (ii) For a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) Under 10 
U.S.C. 1173 (hardship discharge), or (iv) For convenience of 
the government  (A)  After completing at least 20 continuous 
months of active duty of an obligated period of active duty 
that is less than three years, or (B)  After completing 30 
continuous months of active duty of an obligated period of 
active duty that is at least three years, or (v) 
Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. § 
3018A.  As noted below, however, the veteran was not 
involuntarily discharged so benefits may not be awarded under 
these provisions.  

Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  The evidence does not show that 
the veteran received voluntary separation incentives so 
benefits may not be awarded under these provisions.  

The veteran served on active duty from November 4, 1996 to 
September 22, 1998, for a total period of one year, ten 
months, and nine days.  

The veteran's DD Form 214 reflects that the separation 
authority was the separation code "MBK1"; and the narrative 
reason for separation was "COMPLETION OF REQUIRED ACTIVE 
SERVICE.  "

The veteran contends that she left active duty in order to 
accept a Marine ROTC Scholarship.  The rules of the program 
required her discharge in order to accept the scholarship.  
During her fourth year of ROTC, she suffered a back injury 
and was found unfit for military service.  

The veteran was separated voluntarily in order to accept a 
ROTC scholarship.  She served for less than 2 years on active 
duty.  Therefore, the criteria set out in 38 U.S.C.A. 
3011(a)(1)(A)(i) requiring at least two years of active duty 
have not been met.  However, as noted above, the veteran 
might still be eligible if she was discharged due to service- 
connected disability, a pre-existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, with not less than 30 months of continuous active 
duty if the obligated period of active duty of the individual 
was at least 3 years or not less than 20 months if the 
obligated period of active duty was 2 years; or was 
discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.  38 
U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

The veteran does not meet any of the cited criteria. The 
veteran was not discharged due to service-connected 
disability, a pre-existing medical condition, hardship, 
physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty.  The veteran served less than 30 months 
of continuous active duty.  Finally, although the veteran 
ultimately suffered an injury in college, it was neither 
service-connected nor is there evidence that the back 
disability the veteran has pre-existed service.  She was not 
discharged involuntarily for the convenience of the 
Government as the result of a reduction in force.

In sum, the legal criteria in this case are clear and the 
pertinent facts are not in dispute.  The veteran does not 
have the requisite active service for Chapter 30 educational 
benefits.  The Board has no authority to create exceptions, 
or to overturn or to disregard this very specific limitation 
on the award of Chapter 30 educational benefits.  38 U.S.C.A. 
§ 7104(a).  Therefore, the Board concludes that there is no 
legal basis for a grant of those benefits, and the veteran's 
claim must be denied.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 
21.7042, 21.7044, 21.7045; Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).




	(CONTINUED ON NEXT PAGE)



ORDER

Basic eligibility for educational assistance pursuant to 
Chapter 30, Title 38, United States Code is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


